      Case 2:16-cv-00302-NVW Document 338 Filed 05/15/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Richard Di Donato, Individually and On           No. CV-16-00302-PHX-NVW
 9   Behalf of all Others Similarly Situated,
                                                      ORDER
10                         Plaintiff,
11   v.
12   Insys Therapeutics, Inc.; et al.,
13
                           Defendants.
14
15
           Pursuant to Lead Plaintiff’s Consent Motion to Voluntarily Dismiss Insys
16
     Therapeutics, Inc., from this Action With Prejudice, Subject to Provision of Class Notice
17
     Under Federal Rule of Civil Procedure 23(e) (Doc. 311) and Notice of No Objections to
18
     Lead Plaintiff’s Consent Motion to Voluntarily Dismiss Insys Therapeutics, Inc., from this
19
     Action With Prejudice (Doc. 337) and for good cause shown,
20
           IT IS ORDERED granting Lead Plaintiff’s Motion (Doc. 311).
21
           IT IS FURTHER ORDERED dismissing Insys Therapeutics, Inc., with prejudice.
22
           Dated this 14th day of May, 2020.
23
24
25
26
27
28
